Citation Nr: 1443861	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-17 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for nerve damage to the left leg.

2. Entitlement to service connection for nerve damage to the left leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexa Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to March 1989, as well as seven prior years of service of unverified dates.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The issue of entitlement to service connection for nerve damage to the left leg is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence associated with the claims file since January 1998 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for nerve damage to the left leg. 


CONCLUSION OF LAW

Evidence received since the January 1998 rating decision that denied service connection for nerve damage to the left leg, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 1998 rating decision, the RO denied the Veteran's claim for service connection for nerve damage to the left leg on the basis that there was no evidence of a current disability.  The Veteran did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the January 1998 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2013). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2002); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

On his June 2012 Form 9, the Veteran indicated that he had a botched spinal tap in August 1988.  He stated that he developed a slight limp, which his mother noticed when he was released, and that his knee gave out a year after service while working at a warehouse for Sears.  The Veteran also noted that he has had to have neighbors pick him up off the floor more than twenty times over the years, and that he has been taken to the hospital five times as a result.  He also indicated that he fractured his kneecap in one of these falls, and now uses a walker or electric wheelchair.  Only for the purpose of determining whether the Veteran's claim should be reopened, the Board presumes the credibility of his allegations.  Justus, 3 Vet. App. at 513.  Reopening of the Veteran's claim for service connection for nerve damage to the left leg based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110 (2011) (holding that the phrase 'raises a reasonable possibility of substantiating the claim' in applicable regulation as "enabling rather than precluding reopening").


ORDER

Reopening of the Veteran's claim for service connection for a disability based on the receipt of new and material evidence is warranted.  The appeal is granted to this extent only.


REMAND

Remand is warranted in this case for the following reason.  With regard to the Veteran's left leg nerve damage claim, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO must afford the Veteran a VA examination because there is an indication in the record that he has a current disability, and that his current disability may be related to service; specifically, the Veteran's lay statements about his condition and its worsening.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate authorities (Department of Navy) to verify the Veteran's service dates earlier than January 1986.

2. Schedule the Veteran for an examination with an appropriate clinician for his nerve damage to the left leg.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's August 1988 service treatment records which indicate that he underwent a lumbar puncture pursuant to treatment for his seizure disorder.

c) The examiner must provide an opinion including specific findings as to the following:

i) Whether the Veteran has nerve damage to the left leg, and whether it is at least as likely as not (50 percent or greater probability) that the Veteran's nerve damage to the left leg began during active service, or is related to any incident of service to include a lumbar puncture;

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's nerve damage to the left leg was proximately due to or the result of his service-connected seizure disorder; and 

iii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's nerve damage to the left leg was aggravated beyond its natural progression by his service-connected seizure disorder.

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


